BBH TRUST BBH International Equity Fund class n shares (“BBHEX”) class i shares (“BBHLX”) SUPPLEMENT DATED DECEMBER 23, 2014 TO THE PROSPECTUS DATED FEBRUARY 28, 2014 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus. Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus. Effective immediately, the following information replaces the Mondrian portion of the Portfolio Managers table in the “Investment Adviser” section on page 11 of the Prospectus: Portfolio Managers Portfolio Manager Sub-Adviser Name of the Fund Since Title Mondrian Elizabeth A. Desmond Director, Chief Investment Officer, International Equities Nigel A. Bliss Senior Portfolio Manager Andrew R. Porter Senior Portfolio Manager Melissa J. Platt Portfolio Manager Effective immediately, the following information replaces the Mondrian portion of the Sub-Adviser table in the “Management of the Fund” section on page 23 of the Prospectus: Portfolio Manager/Portfolio Fund Management Team Members, Title, Manager Sub-Adviser Past 5 Years’ Business Experience Since Mondrian Investment Elizabeth A. Desmond Partners Limited Director, Chief Investment Officer, 10 Gresham Street, International Equities London EC2V 7JD Nigel A. Bliss UK Senior Portfolio Manager Andrew R. Porter Senior Portfolio Manager Melissa J. Platt Portfolio Manager PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
